Citation Nr: 1722017	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  16-33 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a left foot disorder.

3.  Entitlement to service connection for an acquired psychiatric disorder.

4.  Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel






INTRODUCTION

The Veteran served in the U.S. Army from March 1980 to November 1985.

This matter came before the Board of Veterans' Appeals (Board) on appeal from September 2014 and October 2015 decisions of the Milwaukee, Wisconsin, Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's status-post left knee arthroscopy was not caused by service and left knee arthritis did not manifest to a compensable degree within one year of service separation.

2.  The Veteran does not have a left foot disorder caused by service.

3.  The Veteran's anxiety disorder, depressive disorder, panic disorder, and agoraphobia were not caused by service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for status-post left knee arthroscopy and left knee arthritis have not been met. 38 U.S.C.A. §§ 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2016).

2.  The criteria for service connection for a left foot disorder have not been met. 38 U.S.C.A. §§ 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2016).

3.  The criteria for service connection for anxiety disorder, depressive disorder, panic disorder, and agoraphobia have not been met. 38 U.S.C.A. §§ 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

VA has a duty to notify claimants about the claims process and a duty to assist them in obtaining evidence in support of their claim. VA has issued several notices to the Veteran including a January 2014 notice which informed him of the evidence generally needed to support his claims; what actions he needed to undertake; and how VA would assist him in developing his claims. The January 2014 notice was issued to the Veteran prior to the September 2014 rating decision from which the instant appeal arises. All identified and available relevant documentation has been secured to the extent possible and all relevant facts have been developed. There remains no question as to the substantial completeness of the claims. 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a). For these reasons, the Board finds that the VA's duties to notify and to assist have been met.

II.  Analyses

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service. 38 U.S.C.A. § 1131. Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A.  Left Knee

Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a). Therefore, the provisions of 38 C.F.R. § 3.303(b) are for application. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. With chronic disease as such during active service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless they are clearly attributable to intercurrent causes. Generally, if a condition noted during active service is not shown to be chronic, then, a "continuity of symptoms" after service is required to establish service connection. 38 C.F.R. § 3.303(b). 

Additionally, as a chronic disease, arthritis will be considered to have been incurred in or aggravated by service if the disease becomes manifest to a compensable degree within one year from the date of service separation. 38 C.F.R. § 3.307(a)(3).

VA treatment records indicate that the Veteran has osteoarthritis of the left knee and that he has had arthroscopy performed on the knee.

Service treatment records are silent for complaints of or treatment for a left knee disorder. At his November 1985 physical examination for service separation, the Veteran's lower extremities were normal. He was given a 1 on his physical profile for his lower extremities. Odiorne v. Principi, 3 Vet.App. 456 (1992)((observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)). The Veteran otherwise reported that he was in "good health." In a separate DA Form 1811 (Physical Data and Aptitude Test Scores Upon Release from Active Duty) questionnaire signed by the Veteran shortly after he was separated, he reported that there had been no changes in his physical condition since his separation. 

A March 1989 private pre-employment physical states that his extremities were normal. 

In an April 2015 private treatment record, the Veteran reported that a bomb exploded, (apparently in his proximity) while he was in service. In an October 2015 notice of disagreement, the Veteran reported that a wrote that, while in service, a tank "went off" and he was thrown more than 20 feet. In a June 2016 statement to his member of Congress, the Veteran wrote that, while in service, a tanker truck "went off" without warning and he was thrown 25-30 feet and landed on his knees. On his June 2016 VA Form 9, the Veteran wrote that an M60 tank fired without warning while he was serving at Fort Stewart, Georgia, and he landed on his knees.

A preponderance of the evidence is against a finding that the Veteran's left knee disorder was caused by service or manifested to a compensable degree within one year of service separation. Although the Veteran now has left knee arthritis, his extremities were normal in March 1989, more than three years after service separation. 

Apart from the consideration of no nexus to service, there is no evidence of any in-service left knee injury, disease, or disorder. The Veteran has reported an in-service explosion or tank firing that threw him several feet and caused him to land on his knees. Service treatment and service personnel records contain no evidence of this event and the Veteran was not treated for a left knee injury while in service. His lower extremities were normal on service separation.

As the Veteran did not experience any in-service left knee injury, disease, or disorder and left knee arthritis did not manifest to a compensable degree within one year of service separation, service connection is not warranted and the claim is denied.


B.  Left Foot

Service treatment records are silent for complaints of or treatment for a left foot disorder. At his November 1985 physical examination for service separation, his feet were normal. He was given a 1 on his physical profile for his lower extremities. See PULHES discussion, above. 

Although the Veteran reports left foot pain and calluses, VA and private treatment records contain no treatment for or diagnosis of a left foot disorder. VA treatment records indicate that the Veteran was treated for a foot fracture in March 2015 (i.e., 30 years after his discharge from active military duty) after he dropped a toolbox on his foot. The records do not state, however, whether this was his right or left foot.

A preponderance of the evidence is against a finding that the Veteran had a left foot disorder caused by service. Treatment records contain no evidence that the Veteran was treated for or diagnosed with a left foot disorder. Although he reported pain, pain is not a disorder. If the Veteran's March 2015 foot fracture was a fracture of the left foot, this was not caused by service, as he had been out of service for an extended period when he dropped the toolbox on his foot. Therefore, service connection for a left foot disorder is not warranted and the claim is denied.

C.  Acquired Psychiatric Disorder

VA and private treatment records indicate that the Veteran has been diagnosed with generalized anxiety disorder, panic disorder, agoraphobia, and depressive disorder.

Service treatment records are silent for complaints of or treatment for an acquired psychiatric disorder. At his November 1985 physical examination for service separation, his psychiatric assessment was normal. See PULHES discussion, above.

A preponderance of the evidence is against a finding that the Veteran's psychiatric disorders were caused by service. The Veteran has contended that the in-service explosion or tank firing caused his psychiatric disorders. As discussed above, however, there is no evidence of this event in the Veteran's service treatment or personnel records. Additionally, there was no in-service treatment for or complaints of psychiatric symptoms and he was normal on service separation. 

In October 2013, the Veteran underwent a psychiatric evaluation by a physician at St. Elizabeth's Hospital in Appleton, Wisconsin, after being admitted because of alcohol intoxication, dependence and detoxification as well as depression. Military service was not mentioned as a cause in the report. An October 2015 mental status evaluation conducted through the Social Security Administration is similarly devoid of any mention of the Veteran's military service.

The preponderance of the evidence is against the claim and the appeal is denied.


ORDER

Service connection for status-post left knee arthroscopy and left knee arthritis are denied.

Service connection for a left foot disorder is denied.

Service connection for an acquired psychiatric disorder, claimed as an anxiety disorder, depressive disorder, panic disorder, and agoraphobia is denied.


REMAND

Remand is necessary to obtain a new VA audiological examination and an opinion as to whether the Veteran experienced a threshold shift in his hearing while in service. The June 2014 VA audiological examination is inadequate because the Veteran's hearing could not be tested at that examination.

The case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1.  Schedule the Veteran for a VA audiological examination to obtain an opinion as to the nature and etiology of bilateral hearing loss. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address the following:

a.  whether the Veteran's in-service noise exposure caused any identified right or left ear hearing loss.

b.  whether the Veteran experienced a threshold shift in his right or left ear hearing while in service.

The examiner's attention is drawn to the following:

*DD214 indicating that the Veteran received the Marksman Badge (Rifle-M16), Second Class Badge (Hand Grenade), and the Sharpshooter Badge (Dragon Gunner). 

*Service personnel records indicating duties as grenadier and auto rifleman. VBMS MPR Entry 2/5/2014 (first), p. 7.

*Service personnel records indicating that the Veteran served as a squad leader in a mechanized infantry rifle platoon. VBMS MPR Entry 2/5/2014 (second), p. 2, 42.

*March 1980 physical examination for service entrance, including hearing test. VBMS STR Entry 2/5/2014 (second), p. 18.

*July 1980 and February 1982 in-service hearing tests. VBMS STR Entry 2/5/2014 (second), p. 15, 23.

*November 1985 physical examination for service separation, including hearing test. VBMS STR Entry 2/5/2014 (first), p. 7.

*August 2013 written statement from the Veteran describing in-service noise exposure from heavy equipment and driving trucks.

*October 2014 private audiogram. VBMS Entry 8/13/2015 (SSA Medical Documents 2), p. 19.

*May 2015 written statement from the Veteran where he reported that a private audiological examination determined he had 80 percent hearing loss in both ears and that he wears hearing aids. 

*October 2015 notice of disagreement which includes a written statement from the Veteran.

*June 2016 Congressionals document which contains a written statement from the Veteran.

*June 2016 VA Form 9 which includes a written statement from the Veteran.

2.  Readjudicate the issue on appeal. If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


